EXHIBIT 3.2(ii) BY-LAW NO. 1A A by-law relating generally to the transaction of the business and affairs of LAMBDA MERCANTILE CORPORATION (herein called the "corporation") CONTENTS One Interpretation Two Business of the Corporation Three Directors Four Committees Five Officers Six Protection of Directors, Officers and Others Seven Shares Eight Meetings of Shareholders Nine Dividends and Rights Ten Notices Eleven Effective Date Section One INTERPRETATION 1.01Definitions.In this by-law, unless the context otherwise requires: (i) words importing the singular include the plural and vice versa and words importing gender include the masculine, feminine and neuter genders; (ii) "Act" means the Business Corporations Act, 1982, and includes the regulations made pursuant thereto; (iii) "board" means the board of directors of the corporation; (iv) "number of directors" means the number of directors provided for in the articles or, where a minimum and maximum number of directors is provided for in the articles, the number of directors determined by a special resolution or resolution passed pursuant to subsection 125(2) of the Act; (v) words and expressions defined in the Act shall have the same meanings when used herein. Section Two BUSINESS OF THE CORPORATION 2.01Financial Year. Until changed by the board, the financial year of the corporation shall end on the last day of May in each year. 2.02Execution of Instruments. Deeds, transfers, assignments, contracts, obligations, certificates and other instruments may be signed on behalf of the corporation by two persons, one of whom holds the office of chairman of the board, president, managing director, vice-president or director and the other of whom holds one of the said offices or the office of secretary, treasurer, assistant secretary or assistant treasurer or any other office created by by-law or by resolution of the board. In addition, the board may from time to time direct the manner in which the person or persons by whom any particular instrument or class of instruments mayor shall be signed. 2.03Withholding Information From Shareholders. No shareholder shall be entitled to discovery or any information respecting any details or conduct of the Corporation's business which. in the opinion of the Board, it would be inexpedient in the interests of the shareholders or the Corporation to communicate to the public. The Board may from time to time determine whether and to what extent and at what time and place and under what conditions or regulations the accounts, records and documents of the Corporation or any of them shall be open to the inspection of shareholders and no shareholder shall have any right of inspecting any account, record or document of the Corporation except as conferred by the Act or authorized by the Board or by resolution passed at a special meeting of shareholders. Section Three DIRECTORS 3.01 Quorum. The quorum for the transaction of business at any meeting of the board shall consist of two-fifths of the number of directors or minimum number of directors, as the case may be. 3.02Qualification.
